DETAILED ACTION
The present application was filed on or about 2 June 2021.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to Chinese Application CN 201911031260 having a filing date of 28 October 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Applicant’s independent claims recite:
…determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices, respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system; 

The claim limitation requires a determination of a failed stripe.  The failed stripe comprises a group of failed extents residing on a group of failed storage devices.  Applicant includes another limitation “respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system.”  For purposes of claim interpretation, the determination of a failed stripe and “respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system” are interpreted as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas (US 2011/0197024).
In regards to Claim 1, Thomas discloses a method for managing a storage system, the storage system comprising a plurality of stripes, a plurality of extents comprised in one stripe among the plurality of stripes residing on a plurality of storage devices in the storage system (Thomas [0004] teaches Redundant Arrays of Independent Disks (RAID).), respectively, the method comprising: 
determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.), respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system (Thomas [0034] teaches a stride width as the number of discrete storage devices employed in a physical RAID array.); 
obtaining a distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.); 
generating a rebuild parameter for rebuilding data in the failed stripe based on the obtained distribution (Thomas [0045] teaches a rebuild parameter as, where for each affected physical logical address, a replacement physical logic address is selected and maintaining redundancy.); and 
storing the generated rebuild parameter for rebuilding the storage system (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
In regards to Claim 2, Thomas discloses the method of claim 1, wherein storing the generated rebuild parameter for rebuilding the storage system comprises: generating an index for the rebuild parameter based on the obtained distribution (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.).  
In regards to Claim 3, Thomas discloses the method of claim 2, wherein generating the index for the rebuild parameter based on the obtained distribution comprises: determining index space for generating the index based on data width and the parity width of the storage system; and generating the index in the index space (Thomas [0045] teaches an address-mapping table that is updated with the replacement physical logical address.  The address-mapping table is interpreted as the index space where the physical logical addresses are generated based on associated redundancy schema.  Thomas [0035, 0045; Fig. 4].  Thomas’s use of a redundancy schema is one or more types of RAID configurations.  Thomas [0031].  For example, Thomas’s address mapping table contains entries for parity data, the physical LUN and LBA and block data type.  Thomas [0035; Fig. 4].).  
In regards to Claim 4, Thomas discloses the method of claim 3, wherein determining the index space for generating the index comprises: determining a number of candidate types of the distribution of the group of failed extents in the failed stripe based on the data width and the parity width (Thomas [0031] teaches a redundancy schema is one or more RAID configurations.); and determining capacity of the index space based on the number of the candidate types (Thomas [0032] teaches applying the redundancy schema to a first array of virtual logical addresses to establish a size of the address space.  For example, Thomas [0032] recognizes that redundancy schema can require a larger address space than the public virtual address space.).  
In regards to Claim 5, Thomas discloses the method of claim 3, wherein generating the index in the index space comprises: mapping the rebuild parameter to an element in the index space (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.), a location of the element in the index space being associated with the distribution of the group of failed extents in the failed stripe (Thomas .  
In regards to Claim 6, Thomas discloses the method of claim 2, further comprising: selecting a group of free extents from a group of normal storage devices other than the group of failed storage devices among the plurality of storage devices (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.); and rebuilding data in the group of failed extents to the selected group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 7, Thomas discloses the method of claim 6, wherein selecting the group of free extents from the group of normal storage devices other than the group of failed storage devices among the plurality of storage devices comprises: determining workloads of the group of normal storage devices (Thomas [0052] teaches using new or free disks, which are interpreted as normal storage devices having no workloads.); and selecting the group of free extents from the group of normal storage devices based on the determined workloads (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.).  
In regards to Claim 8, Thomas discloses the method of claim 2, further comprising: determining a further failed stripe among the plurality of stripes, the further failed stripe comprising a further group of failed extents residing in the group of failed storage devices, (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas  respectively, further distribution of the further group of failed extents in the further failed stripe being identical to the distribution of the group of failed extents in the failed stripe (Thomas [0037, 0045] teaches identifying all strides of all virtual volumes affected by a failed physical logical address no two strides are allocated to the same physical storage element.); selecting a further group of free extents from the plurality of storage devices (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.); and rebuilding data in the further group of failed extents to the selected further group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 9, Thomas discloses the method of claim 8, further comprising: obtaining the rebuild parameter in the generated index based on the distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.).  
In regards to Claim 10, Thomas discloses the method of claim 1, wherein the storage system is a storage system based on a Redundant Array of Independent Disks, and the parity width of the storage system is 2 (Thomas [0037; Fig. 3] teaches RAID 1 that has a parity width of 2.).  
In regards to Claim 11, Thomas discloses a device for managing a storage system, the storage system comprising a plurality of stripes, a plurality of extents comprised in one stripe among the plurality of stripes residing on a plurality of storage devices in the storage system, respectively (Thomas [0004] teaches Redundant Arrays of Independent Disks (RAID).), the device comprising: at least one processor; and a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts (Thomas [0039] teaches the embodiments of its invention implemented by special or general purpose computers executing instructions.), including: determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.), respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system (Thomas [0034] teaches a stride width as the number of discrete storage devices employed in a physical RAID array.); 
obtaining a distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.); 
generating a rebuild parameter for rebuilding data in the failed stripe based on the obtained distribution (Thomas [0045] teaches a rebuild parameter as, where for each affected physical logical address, a replacement physical logic address is selected and maintaining redundancy.); and 
storing the generated rebuild parameter for rebuilding the storage system (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
In regards to Claim 12, Thomas discloses the device of claim 11, wherein storing the generated rebuild parameter for rebuilding the storage system comprises: generating an index for the rebuild parameter based on the obtained distribution (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.).  
In regards to Claim 13, Thomas discloses the device of claim 12, wherein generating the index for the rebuild parameter based on the obtained distribution comprises: determining index space for generating the index based on data width and the parity width of the storage system; and generating the index in the index space (Thomas [0045] teaches an address-mapping table that is updated with the replacement physical logical address.  The address-mapping table is interpreted as the index space where the physical logical addresses are generated based on associated redundancy schema.  Thomas [0035, 0045; Fig. 4].  Thomas’s use of a redundancy schema is one or more types of RAID configurations.  Thomas [0031].  For example, Thomas’s address mapping table contains entries for parity data, the physical LUN and LBA and block data type.  Thomas [0035; Fig. 4].).  
In regards to Claim 14, Thomas discloses the device of claim 13, wherein determining index space for generating the index comprises: determining a number of candidate types of the distribution of the group of failed extents in the failed stripe based on the data width and the parity width(Thomas [0031] teaches a redundancy schema is one or more RAID configurations.); and determining capacity of the index space based on the number of the candidate types (Thomas [0032] teaches applying the redundancy schema to a first array of virtual logical addresses to establish a size of the address space.  For example, Thomas [0032] recognizes that redundancy schema can require a larger address space than the public virtual address space.).  
In regards to Claim 15, Thomas discloses the device of claim 13, wherein generating the index in the index space comprises: mapping the rebuild parameter to an element in the index space (Thomas [0045] teaches storing the redundancy data in a relevant replacement physical logical address or index.), a location of the element in the index space being associated with the distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
In regards to Claim 16, Thomas discloses the device of claim 12, wherein the acts further comprise: selecting a group of free extents from a group of normal storage devices other than the group of failed storage devices among the plurality of storage devices (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.); and rebuilding data in the group of failed extents to the selected group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 17, Thomas discloses the device of claim 16, wherein selecting a group of free extents from the group of normal storage devices other than the group of failed storage devices among the plurality of storage devices comprises: determining workloads of the group of normal storage devices (Thomas [0052] teaches using new or free disks, which are interpreted as normal storage devices having no workloads.); and selecting the group of free extents from the group of normal storage devices based on the determined workloads (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild .  
In regards to Claim 18, Thomas discloses the device of claim 12, wherein the acts further comprise: determining a further failed stripe among the plurality of stripes, the further failed stripe comprising a further group of failed extents residing in the group of failed storage devices, (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.) respectively, further distribution of the further group of failed extents in the further failed stripe being identical to the distribution of the group of failed extents in the failed stripe (Thomas [0037, 0045] teaches identifying all strides of all virtual volumes affected by a failed physical logical address no two strides are allocated to the same physical storage element.); selecting a further group of free extents from the plurality of storage devices (Thomas [0052-0053] teaches rebuilding operations where the space for the rebuild may be selected from free drives in the storage pool, a hot spare, new disks, and/or retrieval from redundant data blocks.); and rebuilding data in the further group of failed extents to the selected further group of free extents based on the stored rebuild parameter (Thomas [0052] teaches chaining volumes using a parent/child mechanism for creating space efficient snapshots for rebuilding.).  
In regards to Claim 19, Thomas discloses the device of claim 18, wherein the acts further comprise: obtaining the rebuild parameter in the generated index based on the distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.).  
In regards to Claim 20, Thomas discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions (Thomas [0039] teaches the embodiments of its invention implemented by special or general purpose computers executing instructions.) to manage a storage system comprising a plurality of stripes, a plurality of extents comprised in one stripe among the plurality of stripes residing on a plurality of storage devices in the storage system (Thomas [0004] teaches Redundant Arrays of Independent Disks (RAID).), respectively; the set of instructions, when carried out by computerized circuitry, causing t he computerized circuitry (Thomas [0039] teaches the embodiments of its invention implemented by special or general purpose computers executing instructions.) to perform a method of: determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices (Thomas [0004, 0037] teaches failed blocks which are analogous to failed extents.  Thomas [0045; Fig. 1 #106, Fig. 7] teaches a RAID controller program determining the failure of a storage element.), respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system (Thomas [0034] teaches a stride width as the number of discrete storage devices employed in a physical RAID array.); 
obtaining a distribution of the group of failed extents in the failed stripe (Thomas [0045] teaches determining all strides of all virtual volumes that have a mapping to one or more physical logical address on the failed physical storage device.); 
generating a rebuild parameter for rebuilding data in the failed stripe based on the obtained distribution (Thomas [0045] teaches a rebuild parameter as, where for each affected physical logical address, a replacement physical logic address is selected and maintaining redundancy.); and 
storing the generated rebuild parameter for rebuilding the storage system (Thomas [0045] teaches storing the redundancy data, interpreted as a rebuild parameter, in a relevant replacement physical logical address.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas further in view of Li et al (US 2019/0235957 A1 referred hereinafter as Li.).
In regards to Claim 21, Thomas discloses the method of claim 1 wherein: 
Thomas does not teach each of the plurality of stripes includes exactly n data extents and m parity extents, n being greater than 2 and m being equal to the parity width of the storage system, the parity width of the storage system being at least 2, the m parity extents providing redundancy to protect integrity of the n data extents; 
obtaining the distribution of the group of failed extents in the failed stripe includes determining numbering of the failed extents within the failed stripe, the extents within each stripe having a pre-established numbering; 
U.S. Application No.: generating the rebuild parameter includes generating a matrix as the rebuild parameter using the determined numbering of the failed extents within the failed stripe; storing the generated rebuild parameter includes (a) determining an index for the rebuild parameter based on the determined numbering of the failed extents within the failed stripe and (b) storing the determined index in connection with the generated matrix; and 
the method further comprises: 
determining a further failed stripe among the plurality of stripes, the further failed stripe comprising a further group of failed extents residing in the group of failed storage devices, respectively, further distribution of the further group of failed extents in the further failed stripe being identical to the distribution of the group of failed extents in the failed stripe; 
deriving a further index from the further distribution of the further group of failed extents in the further failed stripe, the further index being equal to the determined index; 
obtaining the matrix from storage using the further index; and 
rebuilding both the failed stripe and the further failed stripe using the matrix.
Li discloses each of the plurality of stripes includes exactly n data extents and m parity extents, n being greater than 2 and m being equal to the parity width of the storage system, the parity width of the storage system being at least 2, (Li [0039] teaches a mapping technique for RAID devices having N physical devices and M designates one of the number of member, the RAID extent width, or the number of disk extents in each mapped RAID extent.  Li [0040] teaches the number of parity disks in denoted with a P.  Li [0040; Fig. 4 #032, #304, #306] teaches parity extents being a range from 1-N but includes at least 2.) the m parity extents providing redundancy to protect integrity of the n data extents (Li [0037] teaches the parity blocks are denoted with a P.); 
obtaining the distribution of the group of failed extents in the failed stripe cincludes determining numbering of the failed extents within the failed stripe (Li [0059-0060] teaches looping over all of the RAID extents to identify extents on a failed disk (S).  Li [0059-0060]., the extents within each stripe having a pre-established numbering (Li [0045] teaches a neighborhood matrix being a N*N matrix where each cell defines a physical device extent. The extents have a predetermined numbering set by NW(i,j) where “i” denotes a row and “j” denotes a column. Li [0045].); 
U.S. Application No.: generating the rebuild parameter (Li [0059] teaches rebuilding to achieve a flat neighborhood matrix or flat weighted neighborhood matrix to ensure better rebuilding performance.) includes generating a matrix as the rebuild parameter using the determined numbering of the failed extents within the failed stripe (Li [0059-0066] teaches using the neighborhood matrix to rebuild after failure using a determination of failed extents within failed stripes.  Li [0045, 0059-0060]. The numbering of failed extents, represented by their location within the matrix or NW(i,j), is used to replace the failed extents.); storing the generated rebuild parameter includes (a) determining an index for the rebuild parameter based on the determined numbering of the failed extents within the failed stripe (Li [0059-0066] teaches an index of failed extents identified within a matrix.) and (b) storing the determined index in connection with the generated matrix (Li [0066] teaches updating the matrix with candidates selected to generate the minimum score.); and 
the method further comprises: 
determining a further failed stripe among the plurality of stripes (Li [0067] teaches looping over all degraded RAID extents until the replacements for all RAID extents can be confirmed.), the further failed stripe comprising a further group of failed extents residing in the group of failed storage devices This is accomplished by looping over all of the RAID extents to identify extents on a failed disk (S).  Li [0059-0060]., respectively, further distribution of the further group of failed extents in the further failed stripe being identical to the distribution of the group of failed extents in the failed stripe (Li [0059] teaches rebuilding to achieve a flat neighborhood matrix or flat weighted neighborhood matrix to ensure better rebuilding performance.); 
deriving a further index from the further distribution of the further group of failed extents in the further failed stripe (Li [0059-0066] teaches an index of failed extents identified within a matrix.), the further index being equal to the determined index (Li [0070] teaches a distribution of values to determine flatness.); 
obtaining the matrix from storage using the further index (Li [0066] teaches updating the matrix with candidates selected to generate the minimum score.); and 
rebuilding both the failed stripe and the further failed stripe using the matrix (Li [0066] teaches updating the matrix with candidates selected to generate the minimum score.)
It would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Li, before the effective filing date of the claimed invention, to include Li’s neighborhood matrix and rebuilding invention into Thomas’ method. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Thomas and Li is to make rebuilding more efficient as the size of a storage system grows.  Li [0035].  All the references address the problems associated with managing RAID storage systems.  

Response to Arguments
Applicant states the claim interpretation of its independent claims presented by this Examiner within the Detailed Action dated 24 September 2021 is unclear.  Remarks [Pg. 9]. Using Claim 1 as an exemplary claim, Applicant’s Claim 1 recites:
A method for managing a storage system, the storage system comprising a plurality of stripes, a plurality of extents comprised in one stripe among the plurality of stripes residing on a plurality of storage devices in the storage system, respectively, the method comprising: 
determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices, respectively, a number of failed storage devices in the group being less than or equal to parity width of the storage system; 
obtaining a distribution of the group of failed extents in the failed stripe; 
generating a rebuild parameter for rebuilding data in the failed stripe based on the obtained distribution; and 
storing the generated rebuild parameter for rebuilding the storage system. Emphasis Added.

Respectively is defined as “in the order given,” or “in particular.” The definition of respectively provided by Merriam-Webster includes an example that states “Mary and Anne were respectively 12 and 16 years old.”  Here the use of “respectively” applies the ages in the same order that the individuals are provided.  The reader must apply the same order of the ages to the order provided for the individuals.  This means Mary is twelve.  Anne is sixteen.  In a more abstract way, if there are two nouns (A and B) and two adjectives (X and Y), the adjective of A is X and the adjective of B is Y.  
Applicant’s claim does not set forth two or more elements to which another set of two or adjectives should be applied. Instead, Applicant sets forth a step, qualifies that step, and sets forth another quality.  It is not clear how the final quality of “a number of failed storage devices in the group being less than or equal to parity width of the storage system” applies either to 
If Applicant intends that a determination of a failed stripe among the plurality of stripes is a function of “a number of failed storage devices in the group being less than or equal to parity width of the storage system” then the claim should recite that relationship clearly.  
Applicant’s claim is interpreted as the condition of “a number of failed storage devices in the group being less than or equal to parity width of the storage system” must be taught in the prior art.  However, a determination of a failed stripe among the plurality of stripes is independent from a determination of “a number of failed storage devices in the group being less than or equal to parity width of the storage system.”  
If Applicant intends that the determination of a failed stripe among the plurality of stripes is a function of “a number of failed storage devices in the group being less than or equal to parity width of the storage system,” then Applicant is encouraged to amend its claim to recite something akin to:
determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed storage devices, wherein the failure of the stripe occurs because, a number of failed storage devices in the group being less than or equal to parity width of the storage system.

If the above explanation is still not clear, Applicant should request an interview. 
Applicant argues amended Claim 10 overcomes Examiner’s 35 USC 112 rejection. Remarks [Pg. 10].  Applicant’s argument is persuasive.  The 35 USC 112 rejection of Claim 10 is withdrawn. 
Applicant argues Thomas does not teach “determining a failed stripe among the plurality of stripes, the failed stripe comprising a group of failed extents residing on a group of failed   Thomas [0037] teaches a first volume (Fig. 1 #201) as blockwise striping of data across successive blocks.  Each of Thomas’s virtual volumes utilizes a redundancy schema and a plurality of disks.  Thomas [Fig. 1]. Thomas’s invention can determine the failure of a storage element, which is one of a plurality of disks.  Thomas’s “storage element” is interpreted as teaching Applicant’s “storage device.”  Thomas [0045; Fig. 1 #106, Fig. 7].  When a storage element or storage device fails, a RAID controller program rebuilds one of the affected virtual volumes. Thomas [0045].  After determining the failed storage device, Thomas’ invention inspects the address-mapping table to determine all strides of all virtual volumes that are mapped to the failed storage device. Thomas [0045].  A stride represents a plurality of blocks or extents that are identified by an address. Thomas [0034, 0037]. In short, Thomas teaches determining a failed storage device, and determines the blocks 
Applicant argues Claims 2-10 depend from an allowable base claim and are, therefore, in condition for allowance.  Remarks [Pg. 11]. Applicant’s argument is not persuasive.  Claims 2-10 depend from a rejected base claim and are not patentably distinguishable from the prior art. 
Applicant argues Claims 11 and 20 are distinguishable over the prior art for the same reason as Claim 1.  Applicant’s argument, with regards to Claim 1 is not persuasive.  Therefore, Applicant’s argument with regards to Claims 11 and 20 is not persuasive.  
Applicant argues Claims 12-19 depend from an allowable base claim and are, therefore, in condition for allowance.  Applicant’s argument is not persuasive.  Claims 12-19 depend from a rejected base claim.  
Applicant argues ne Claim 21 is in allowable condition.  Applicant’s argument is not persuasive.  Applicant’s Claim 21 has been rejected in view of Li et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Krofcheck/Primary Examiner, Art Unit 2138